Title: From Alexander Hamilton to Jedediah Huntington, 14 August 1790
From: Hamilton, Alexander
To: Huntington, Jedediah


Treasury DepartmentAugst. 14th 1790
Sir
By this mail will be transmitted to the honorable Richard Law Esquire Judge of the district court for Connecticut, the decision on the report upon the petition of Richard Savage; to which & to my letter accompanying the same be pleased to refer.
I am, Sir, with respect   Your obedt. Servt.
A Hamilton
Jedidiah Huntington Esqr.CollectorNew London
